DETAILED ACTION
Application 14/890295, “A METAL ACCUMULATION INHIBITING AND PERFORMANCE ENHANCING SUPPLEMENT AND A SYSTEM FOR DELIVERING THE SUPPLEMENT”, is the national stage entry of a PCT application filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 7/15/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments supported by the 7/15/21 Fitter Declaration has been fully considered.

The following comments are made regarding the Declaration.
A Declaration may be presented to the Office to provide factual evidence (MPEP 716.01c I) or opinion evidence (MPEP 716.01c III).  
MPEP 716.01c III clarifies that opinion evidence, though less preferable than factual evidence, is entitled to some weight.  In weighing and assessing the probative value of an expert opinion, “the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion”.  In this case, the Declaration includes opinions on various matters of consideration in the determination of obviousness, the opinions supported by additional references, but not new experimentation or other factual findings specific to the claimed 

The Declaration offers the following points.
The Examiner has misconstrued the understanding of one of ordinary skill in the art, because it is presumed that a skilled artisan would be able to practice the invention.  For example, a skilled artisan would be experienced with pigmentation and therefore could determine an appropriate amount of supplement based on applicant’s paragraph [0046].  The Declaration gives 1% supplement as a reasonable amount for a first attempt (Declaration section 5).  Declaration section 8 also argues that the claimed invention is enabled.  Declaration section 10 also argues that a skilled artisan possesses “ordinary” skill and would therefore, when selecting a “concentration routinely used for pigments” in view of [0046] would not select  rarely used or outlier values.  In response, this argument appears to be a rebuttal of the rejection of claims under 35 USC 112 for having ambiguity.  The rejection is not based on a lack of enablement, therefore, the Office has not argued that a skilled artisan could not make the invention.  Instead, the rejection is for ambiguity.  The argument of the Declaration does not persuasively rebut the argument of ambiguity because even if a skilled artisan could determine an appropriate amount of pigment by considering non-cited references, this does not set forth proper metes and bounds within the claim; different pigmentation engineers may utilize different amounts of pigment.  Thus, simply correlating the amount of supplement to a routinely used amount of pigment does not set forth proper metes and bounds for the claims.  Moreover, it is improper to read the limitations of paragraph [0046] into the claim without express basis to do so (MPEP 2111.01 II).  Thus, unclaimed features present in or suggested by paragraph [0046] do not limit the metes and bounds of the claim so as to provide definiteness.  

The performance of a rechargeable electrochemical cell depends on various factors such as materials used to make the article and blending procedure.  The verification procedure makes it simple to determine the electrochemical suitability of the article (Declaration section 6).  In response, this finding is accepted by the Office, but does not appear to rebut any of the outstanding rejections.

It is not unusual for a skilled artisan to perform a verification procedure to characterize a battery separator, with known verification procedures taking up to several days (Declaration section 7).  In response, this finding is accepted by the Office.  The Office does not argue that the number of days of testing is relevant to a determination of ambiguity of the claims.

The Examiner has disregarded sections of the claims that define and confirm the quantity and identity of essentials of the claimed invention (Declaration section 9).  In response, the Office has not disregarded any portion of the claimed invention.  A detailed analysis on the features of the claimed invention is provided herein.

In c3:26-30 Paik teaches that “it is believed that the prolonged life effect is due to the cured rubber component's ability to impart similar electrochemical effects to that of conventional natural rubber-based separators”, but avoids teaching quantity or concentration of constituents of the cured rubber (Declaration section 11).  A skilled artisan would be obliged to rely on experience to determine the concentration of constituents of the cured rubber material of Paik, since Paike does not disclose a technique for determining the constituents of the cured rubber (Declaration section 12).  In response, Paik is primarily drawn to the production of a separator including cured rubber, not the identification and characterization of chemical compounds/supplements contained within a separator as is the claimed invention.  Thus, Paik need not teach a technique for analyzing the constituents of a separator sheet.  The lack 

Paik imposes a post-manufacturing quantity confirming procedure of a skilled artisan, thereby establishing that a skilled artisan could engage in a procedure to determine and characterize the presence and impact of constituents of the separator, such as a compound/supplement (Declaration section 13).  In response, the claimed invention is drawn to a product and is therefore limited by the structure of the product, not by the method of determining the constituents of the product.  The cited art need not teach analyzing the product in the same manner.  Moreover, the Office respectfully disagrees that any reading of Paik is useful in establishing the metes and bounds of applicant’s invention, as claimed.  This line of argument by the declarant is found to be spurious.

Paik teaches that commercial grades of natural rubber include ~95% polyisoprene (with the balance including materials such as phospholipids, other lipids, and other constituents) at c4:30-33.  However, Paik utilizes a cured version of the natural rubber in his inventive separators. It is impossible to ascertain the concentration (of phospholipids, of the cured rubber in the particulate filler of Paik from the disclosure (Declaration section 14).  In response, this argument is found persuasive in part.  The 3/16/21 Non-Final Rejection included a 102/103 rejection over Paik or Paik in combination with Waterhouse, which relied on both Paik’s preferred embodiment [cured rubber separators] and prior art embodiments [conventional natural rubber separator] to teach the claimed performance article including a compound/supplement in an effective treatment quantity.  In view of the declarant’s argument, the reliance on Paik’s preferred embodiment is withdrawn in this 102/103 rejection because the cured rubber embodiments would not be expected to retain the phospholipids or other constituents readable on the claimed supplement/compound.  However, the rejection over the “conventional natural rubber” prior art embodiment disclosed by Paik is maintained.  

Paik attributes improved performance to cured rubber which may be either natural or synthetic rubber.  Thus, Paik is not understood to teach improved performance to be attributed to the presence of phospholipids, other lipid-like constituents, or other non-polyisoprene components of rubber/latex which could read on the claimed compound/supplement.  Therefore, a skilled artisan would not be motivated, in view of Paik, to include such a compound/supplement within the separator (Declaration section 18).  Moreover, a skilled artisan must read a prior art document from beginning to end before attempting to assess the substance of the reference.  Selection of passages in isolation from the bodies of such prior art documents is improper and leads to inaccuracy and misunderstanding of the prior art (Declaration section 19).  In response, as described in MPEP 2123 I, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain… Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  In this case, the teaching of Paik that a desirable embodiment may be attained by utilizing a cured version of natural rubber is not relied on in the rejection of claim 41.  Respectfully, the declarant appears to wrongly presume that a prima facie case of obviousness may be established only by creating embodiments which are taught to be the best performing embodiments by the combined prior art.  Instead, as described in MPEP 2141 II, “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge”.  Therefore, the creation of non-preferred embodiments represents valid prior art (see MPEP 2123 II).  In this case, even if Paik teaches that a cured natural rubber provides the best performance for a separator, a skilled artisan at the time of invention would have understood that separators for an electrochemical cell could be made using natural rubber, which would be expected to include 

The Examiner relies on Paik c4:25-35 out of context and further relies on hindsight to attribute phospholipids of a freshly tapped natural rubber latex according to applicant’s specification to Paik’s teachings of the use of cured rubber particulate (Declaration section 20).  In response, as to the assertion that the Examiner has erred by taking Paik c4:25-35 out of context, see the previous response regarding the use of patents for all they contain to demonstrate what was obvious at the time of invention.  As to the assertion of hindsight associated with applicant’s teaching that fresh natural rubber contains phospholipids at applicant’s paragraph [0027], the teaching of the presence of phospholipids within natural rubber is a materials property teaching, meaning that the materials property is present whether recognized or not.  Therefore, the prior art need not emphasize or even recognize that phospholipids are a subcomponent of natural rubber in order for the prior art to implicitly teach the presence of phospholipids by expressly teaching natural rubber.  Reliance on the teaching of what is implicitly present is not an instance of improper hindsight by the Office. Moreover, applicant’s teaching on the constitution of Hevea rubber at paragraph [0027] appears to be consistent with Paik c4:25-35 which teaches that conventionally utilized [uncured] natural rubber contains only ~95% polyisoprene, suggesting the presence of other constituents.  Accordingly, that Hevea natural rubber includes phospholipids appears to have been common knowledge at the time of invention based on the record.  Applicant repeats the assertion that the Office relies on the cured rubber embodiment of Paik; however, this rejection merely relies on the “conventional natural rubber” embodiments of Paik and further on the teaching of Paik that Hevea rubber is a conventionally used source of natural rubber, and that such Hevea natural rubber includes ~5% non-polyisoprene constituents.

Declaration sections 21-22 appear to merely reiterate the points previously made by declarant previously in the Declaration.  The points of these sections are addressed in detail above. 
 
The Examiner surmises that phospholipids constitute a portion natural rubber and therefore would be present as a subcomponent of natural rubber, particularly Hevea natural rubber, taught by the prior art.  However, various references cited at Declaration section 23 demonstrate that phospholipids degrade at room temperature and therefore would not be an expected subcomponent of the natural rubber and/or latex of the prior art.  In response, applicant does not appear to have supplied a copy of the references cited in the Declaration; therefore, the arguments are considered only at face value.  The Avanti Polar Lipids citation appears to be specific to handling of high-concentration lipid materials, not latex or natural rubber which are low in lipid concentration.  The source does not appear to provide an assessment of the presence of lipids in latex or natural rubber.  The article to the “Role of Phospholipids and Proteins on Gel Formation and Physical Properties of NR During Accelerated Storage” is relied on to teach that phospholipids present in freshly tapped natural rubber naturally decompose by transertification.  However, the extent of the decomposition is not clear, particularly it is not clear that the decomposition removes all phospholipids from the natural rubber.  Further, since claim 41 merely requires a compound with a hydrophilic head group including –OCH2- and a hydrophobic tail including CH3Ch2Ch2–, it is not clear that the decomposition of phospholipid will remove all components from the natural rubber which would read on the claimed compound.  It is noted that the 3/16/21 Non-Final Rejection has clarified that among the constituents of natural rubber, at least phospholipids and glycolipids would be expected to possess the claimed head/polar aspect and tail aspect.  Similarly, the thesis “Study of Post Vulcanisation of Natural Rubber Latex Films” is relied on to teach that conventional ammonia preservation promotes hydrolosis of phospholipids Declaration section 23 emphasize the presence and/or deterioration of phospholipids, but do not address the claimed invention specifically which merely requires the presence of a compound/supplement having a particular hydrophilic head group and hydrophobic tail group, as claimed.

The latex used by Choi, e.g. at c3:15-31, is not related in any shape or form to natural rubber latex.  Applicant characterizes the latex used by Choi as carboxylated polystyrene latex (Declaration sections 24 and 25).  In response, this argument is found to be persuasive.  The latexes within the base layer of the Choi separator, such as described at c3:15-31, are found to include rigid latex forms such as carboxylated polystyrene latex.  These forms of latex are not found to include the hydrophobic tail and hydrophilic head groups described in the claims.  However, the claims remain rejected at least because Choi also teaches natural rubber applied to the separator (e.g. c4:1-3) and flexible latex included in the separator (c3:50).

 Although Choi teaches the use of natural rubber as an element of the separator (e.g. c4:1-45), this natural rubber is applied to the surface of the separator and would therefore not be considered as an element of the polymer separator sheet (Declaration section 26).  In response, claim 41 as worded does not imply that the claimed sheet is a single layer, or otherwise homogeneous, sheet.  The natural rubber applied on the surface of the base web of the sheet as described in c4:1-45 is indeed an constituent of which the sheet is comprised, and therefore is valid for teaching the claimed supplement/compound.  If desired, applicant could amend the claim to require that the sheet is a single-layer homogeneous sheet, provided that such an 

This applicant has been profoundly disappointed by the recent developments that led to this new insight.  The application appears to have been unnecessarily held back by objections based on interpretations of prior art disclosures, and on comparisons and assumptions based on the interpretations, rather than on the basis of direct comparisons with prior art disclosures.  In response, the Examiner respectfully appreciates applicant’s disappointment.  However, MPEP 2103 mandates that Examiners perform a complete examination process which includes not only comparison of a claimed invention with the prior art, but also an evaluation of the claims for compliance with 35 USC 112 including the requirement that the claims set out and define the invention with a reasonable degree of precision and particularity (MPEP 2103 IV).  In this case, the Examiner finds that the metes and bounds claims as worded remain ambiguously defined and the rejection under 35 USC 112 second paragraph must be maintained, notwithstanding the inconvenience thereof.  
It is noted that alternative languages intended to overcome the continuing 112 rejections were discussed in the 3/4/21 interview with applicant. The proposed amendment included amending the claims in a manner adding more clearly defined metes and bounds to the independent claims.  For example, amending claim 41 to replace the phrase “substantially equivalent” with “otherwise equivalent”, and to replace the claim paragraph found to ambiguously define the quantity of the supplement with language based on applicant’s as filed paragraph [0079] such as, “a quantity of a supplement, a migratory compound or a combination thereof added to the material forming the at least one performance article, thereby including  2% to 30% by weight of the supplement, a migratory compound or a combination thereof within the at least one performance article, the at least one performance article delivered to the rechargeable electrochemical cell and included therewith for use therewith, and the rechargeable electrochemical cell thereby being a treated cell”.  However, the suggestions of the Examiner were not found to be acceptable by applicant.  


The following comments are made regarding the 7/15/21 arguments of counsel.
In finding indefiniteness, the Examiner has not considered the claim as a whole, but has instead improperly dissected each individual element of the claim.  In response, the claims have been considered as a whole and found to be indefinite for reasons detailed in the 112 rejections.  Although the Office has considered the claims as a whole, pointing out specific reasons for the finding of indefiniteness is necessary to produce a clear record.

Applicant relies on the 7/15/21 Fitter Declaration sections 5-10 to support the argument that the claims as worded are not indefinite.  In response, the Declaration has been fully considered, but has not been found to warrant withdrawal of the rejection of claims for indefiniteness for reasons detailed above.

The claims are not indefinite because a skilled artisan could in fact “determine specific values for the amount based on the disclosure” as required by MPEP 2173.05(c), in this case the amount corresponding to the “effective treatment quantity”.  In response, it is the position of the Office that a skilled artisan could not determine a “specific value” corresponding to the “an effective treatment quantity” of claim 41, based on applicant’s specification.  To clarify applicant’s argument on the record, applicant is respectfully requested to point out what specific value is associated with the “effective treatment quantity”, based on the specification.  

Claims 41, 52 and 61 are unambiguous because the performance enhancement group is limited to a closed Markush group of ~5 specific performance enhancement types, and the presence of the performance enhancement could be verified by experimentation.  In response, though only ~5 
In other words, applicant draws a claim seeking intellectual property protection for an ambiguously defined porous insulating sheet, which would generate a performance enhancement of unspecified magnitude when used compared to an alternative porous insulating sheet.  Such an ambiguously defied invention fails to meet the factors for definiteness suggested by MPEP 2173.05(g).

In rebuttal of the Office’s case of indefiniteness, applicant cites MPEP 2173.05(g), which may be quoted as “(3) applicant could demonstrate that he specification provides a general guideline and examples sufficient to teach a person skill in the art when the limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292)”.  Applicant argues that this guidance has been surpassed by the presence of general guidelines in applicant’s specification, the Declaration and the claims.  In response, in the opinion of Marosi, the PTO Board of Appeals has found:
“We are well aware that the terminology employed in a claim does not stand alone but must be viewed in the light of the disclosure. However, even when the claims are read in this manner, we fail to find any disclosure in the specification that would tend to indicate just how much alkali metal could be present and still remain within the limitations set forth. Under ordinary circumstances, the disputed phrase would not form a significant part of the claimed subject matter; however, in the present case, it is the determining factor that appellants rely upon to distinguish over the applied prior art. Appellants argue that the compositions relatives to freedom from alkali metal serve to distinguish over the prior art disclosure, but nowhere are we able to locate a teaching or disclosure that defines an upper limit that would create a patentable distinction over the prior art. As we find no adequate guidelines to the scope of the disputed phrase and in view of its importance in determining the scope of the claimed subject matter, we will affirm the rejection.” [emphasis added]
	However, the Court reverses finding that: 
“Insofar as it requires appellants to specify a particular number as the cutoff between their invention and the prior art, the PTO's position is impractical… appellants have provided a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source "essentially free of alkali metal" to make a reaction mixture "essentially free of alkali metal" to produce a zeolitic compound "essentially free of alkali metal [thereby teaching the claimed invention]."  [emphasis added]

In this case, however, the Office has NOT found that the specification provides “a general guideline and examples sufficient to” teach a person when the claim limitation was satisfied.  The guidance teaches that while it is permissible for the claim language to lack numerical value on claimed constituents, in those instances the evaluation techniques should include some concrete guidance so that a line can definitively be drawn between embodiments readable on the invention and those which do not.  However, in this case, not only is the supplement/compound ambiguously claimed in terms of composition and/or amount, but also the test itself is ambiguously described without concrete guidelines in the claim or specification.  
Marosi by failing to provide a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a given teaching of the prior art would read on the claimed invention.
Additionally, it is noted that in Marosi, the potentially problematic quantitative range was claimed as “essentially free of alkali metal”, which a skilled artisan would have understood to be at least close to 0% alkali metal with the potential ambiguity arising because it is unclear how close to 0% qualifies, while in this application the potentially problematic quantitative range is “an effective treatment quantity”, which could hypothetically be any value x in the range of 0<x<100%.  The claimed potentially problematic quantitative range is significantly broader than that considered by the Court in Marosi.

Applicant argues that the rejection of claims for including the relative term “substantially” is improper because the Examiner has not considered the claim as a whole.  Applicant further notes that the word substantially is mentioned 121 times in the MPEP and is used many times in the instant specification.  In response, as to the word “substantially” being used in applicant’s specification or in the MPEP, these documents are not subject to review under 35 USC 112 for clarity.  These words are appropriate for use in common language and do have an understood meaning.  However, since the understood meaning may be interpreted subjectively, caution is required when the word “substantially” is used within claims.  
As to substantially as used in the claim, applicant argues that “in this case, “substantially equivalent” means sufficiently equivalent to be suitable for comparison purposes and differing primarily by the lack of at least one performance article” (remarks at page 8, last paragraph).  However, this proposed meaning itself is ambiguous for including the relative terms “sufficiently”, “suitable” and “primarily”, thereby transferring the ambiguity from “substantially” to these other vague terms.  The Office recommends that applicant remove or replace the word “substantially”, or at least propose a meaning on the record which is not in and of itself also ambiguous.  

The Office has rejected claim 61 because it was found to be unclear whether the claim is drawn to a negative electrode surface barrier-forming article or to an electrochemical cell.  Applicant argues that based on the language of the preamble, it is clear that claim 61 is drawn to a negative electrode surface barrier-forming article for use in an electrochemical cell or a rechargeable electrochemical cell (remarks at page 31).  In response, applicant’s proposed interpretation is accepted by the Office, with claim 61 being drawn to a negative electrode surface barrier-forming article and limitations relating the electrochemical cell or rechargeable energy storage cell describing intended use.  The objection to this ambiguity is withdrawn.  

Paik fails to teach a performance article including the quantity of the supplement or migratory compound at least because Paik teaches the use of a cured form of the natural rubber which would not be expected to comprise the same constituents of uncured natural rubber.  In response, this argument has been found persuasive in part.  More specifically, Paik teaches preferred embodiments of separators comprising cured rubbers to which the argument has been found persuasive, but further teaches nonpreferred embodiments of conventional natural rubber separators (c2:2-5; c3:29-30) which would be expected to have the normal constituents of uncured natural rubber including phospholipids and other constituents readable on the supplement/migratory compound, and are therefore sufficient to teach the claimed performance article.  It is noted that non-preferred embodiments may be made the basis of an teach away from separators comprising non cured natural rubber because Paik expressly teaches such separators as a known and suitable prior art embodiment, which Paik improves upon based on inventive concepts.  

After crosslinking, Paik dilutes the concentration of any remaining supplement by powdering and adding cured rubber to a thermoplastic polyolefin material.  In response, this argument is not found persuasive because it is not relevant to the prior-art embodiment of natural rubber separator which is relied on in the maintained art rejections.

Paik does not expressly teach the claimed performance enhancements.  In response, though Paik is silent as to the performance enhancements for the conventional natural-rubber based separator embodiments, since the natural rubber would possess constituents such as phospholipids, the same enhancements would be expected.   It is noted that Paik suggests that even the known prior art separators must be effective in preventing dendrite growth (c2:27-42).

Paik’s reference to a prior art teaching regarding “microporous separators made of natural rubber” provides no further details regarding how the separators are made and therefore does not provide a valid teaching of a nonpreferred embodiment.  Applicant notes that Paik’s Summary of Invention and subsequently disclosed embodiments each utilized cured rubber.  In response, teachings of the prior art contained in a patent background section valid constitute teachings of what was known in the art at the time of invention, and are therefore available for use in 102 or 103 rejections.  To repeat, MPEP 2123 clarifies that “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they 

Applicant relies on Declaration sections 14, 20 and 23 in support of the argument that Paik fails to teach or suggest separator including phospholipid [or other constituents readable on the claimed supplement/compound].  In response, these arguments of the Declaration have been responded to specifically herein above.  

As to Choi, applicant notes that Choi teaches a battery separator comprised of three layers: a base web, a glass mat and a natural rubber coating, and argues that this structure is different from the claimed structure which includes the limitation, “a quantity of a supplement or a migratory compound, included individually or in a combination thereof, with at least one performance article”.  In support of the argument, applicant notes that paragraphs [0045-0046] of the present application describe a process to “form articles made of supplemented plastic”.  In response, the quoted section does not require that the supplement/compound is homogeneously distributed throughout the porous insulating sheet or otherwise exclude a three layer separator of the prior art from reading on the claimed porous insulating sheet [which is a separator].  As to applicant’s description of paragraphs [0045-0046], i) this description is not embodied by the language of the claim –it is impermissible to read limitations of the specification into the claim without express basis to do so, and ii), “form 

Choi does not teach the use of phospholipids.  Applicant relies on Declaration sections 24-26 in support of the argument.  In response, Declaration sections 24-26 were addressed in detail above, and were not found to warrant withdrawal of the rejection for Choi failing to teach a compound including phospholipids or other constituents readable on the claimed supplement/compound.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-48, 52-55 and 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 41 and 52, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a system having at least one performance article [which may take various forms such as a cell container, a negative electrode, a porous insulating sheet, an electrolyte or an encapsulating article] having included therewith a supplement and/or a migratory compound, wherein the quantity of the 
As to new claim 61, the same ambiguity remains because the presence/quantity of the migratory compound within the “barrier forming article” (e.g. the porous insulating sheet) is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 61, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 61, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result   
In this case, there is not a clear cut indication of the scope of subject matter because boundaries of the invention are largely defined in a qualitative fashion, rather than in quantitative or other well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam (as to claim 52) of an electrochemical cell which includes the performance article.  
These are not properties of the performance article itself, but are conditional limitations dependent on various aspects of a system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the performance article is defined only by implication, leaving room for ambiguity.  

Additionally, the claims are unclear for including unclear recitations, of which the following are exemplary:
Claims 41, 52 and 61 include the subjective and relative term “substantially equivalent [to the treated cell]”, leaving the boundaries of what should be considered equivalent unclear.  “Substantially” is a relative term which is open to subjective interpretation by each user, and therefore lacks a definite interpretation.

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

THESE REJECTIONS WITHDRAWN BECAUSE PAIK FAILS TO TEACH DEPENDENT CLAIMS 43 AND 44
Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik (USP 6242127).
Alternatively, 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Paik (USP 6242127) and Waterhouse (US 2012/0270110).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Paik teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: an enclosure, a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (c3:51-54, 3-14).
The separator of Paik is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Paik further teaches “natural rubber separators” as conventional prior art embodiments (c2:2-5) which are suitable or even desirable (c2:2-5), but are less preferred to Paik’s inventive separator embodiments (c3:26-30)  Paik teaches the composition of natural rubber at c4:25-35.  

The system of Paik implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Paik teaches the separator comprising natural Hevea rubber (c4:25-35; “formed into a separator”, c3:66), which contains the claimed supplement or migratory compound.  
It is noted that Hevea rubber conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, 
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Paik implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Paik is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable 2SO4 electrolyte to determine the properties of the article.  However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  See MPEP 2114 II for more detail.

Paik teaches the electrolyte of the system being that of a lead-acid battery (c3:52), but is silent as to the electrolyte being H2SO4 [sulfuric acid].
In the battery art, Waterhouse (US 2012/0270110) teaches that it is conventional to form lead-acid batteries using sulfuric acid as the electrolyte (paragraph [0004, 0046]).
Thus, either the electrolyte of the lead-acid battery of Paik would implicitly be H2SO4 type electrolyte, or alternatively it would have been obvious to use H2SO4 type electrolyte as the electrolyte.
To clarify the obviousness alternative, the replacement of the generic electrolyte of Paik with sulfuric acid electrolyte as in Waterhouse merely requires the simple substitution of one known electrolyte for another to yield the predictable result of a functional lead-acid battery; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.

Paik implicitly teaches the porous insulating sheet including the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Paik does exhibit a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on .  


Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Choi teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (Choi at claim 12; c1:16-31).
The electrochemical cell being a lead-acid battery having H2SO4 electrolyte (c1:19).
The separator of Choi (see abstract, Figure 1) is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polymeric material, plastic, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex included 

Choi is silent as to the electrochemical cell including a cell container.  However, for a conventional lead acid type battery, some form of container would be required, or at least obvious to include, in order to hold the sulfuric acid electrolyte in contact with the separator and electrodes.  Accordingly, the claims are anticipated by, or alternatively obvious over Choi.

The performance system of Choi implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Paik implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Paik is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable electrochemical energy storage cell of the claimed system to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking the article of the system in an H2SO4 electrolyte to determine the properties of the article.  However, since the claims 

Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite forming metal accumulation on the negative electrode (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator is indeed a “performance article” (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi system/battery is found to include the “effective treatment quantity”.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723